Case 1:15-cv-05871-KPF Document 158 Filed 12/05/19 Page 1of1

CRAVATH, SWAINE & MOORE LLP

Suitable Age Service
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
AFFIDAVIT OF SERVICE *5Re
Index no :1:15-CV-05871 (KPF)

Date of Purchase: 12/03/2019
Office No: 609009-00352

 

 

 

 

 

Plaintiff(s): KELLY PRICE
Defendant(s): THE CITY OF NEW YORK, ET AL
STATE OF NEW YORK COUNTY OF NEW YORE 88.

Joel Golub, the undersigned, being duly sworn, deposes and says that I was at the time of service over the age of
eighteen and not a party to this action, I reside in the state of New York,

On 12/03/2019 at 2:22 PM, I served the within SUMMONS IN A CIVIL ACTION, FIFTH AMENDED
COMPLAINT WITH SUPPORTING DOCUMENTS AND INDIVIDUAL RULES OF PRACTICE IN CIVIL
CASE on MTA OFFICER ALISON SCHMITT, Defendant(s) at MTA LEGAL DEPARTMENT, 2
BROADWAY, New York, NY 10004 in the manner indicated below:

By delivering and leaving a true copy or copies of the aformentioned documents with said Victoria Clement, OFFICE
MGR LEGAL DEPT AUTHORIZED TO ACCEPT a person of suitable age and discretion.

Approximate description of person documents were left with:

 

Sex Color of skin/race Color of hair Age Height Weight
Female Black Black 55 5ft 07in 160 Ibs
Other Features: Glasses

 

 

 

 

 

 

 

 

 

On 12/03/2019 I deposited in the United States mail a true copy or copies of the aforementioned documents properly
enclosed and sealed in a post-paid wrapper addressed to said Defendant(s) at MTA LEGAL DEPARTMENT, 2
BROADWAY, New York, NY 10004. That address being the actual place of business of the Defendant(s).

Copy mailed 1st class mail marked personal & confidential not(ndicating on the outside thereof, by return address or
otherwise that said notice is from an attorney or concerns an a¢fipn against the person to be served.

"
WML A

Joel Golu
License#: 2092078

B & G Legil Support Services Inc

  

    
 

62 William Street 3rd Fl
Lisette Reyes New York,NY 10005
Notary Public, State of New York 212.635.3555
No. 01RE6274149 DCA License#: 2091737
Qualified in Queens County L

Commission Expires 12/31/2020
